United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                        March 26, 2003

                                              Before

                             Hon. Joel M. Flaum, Chief Judge

                             Hon. John L. Coffey, Circuit Judge

                             Hon. Ann Claire Williams, Circuit Judge


No. 02-2429


United States of America,                              Appeal from the United States District
                        Plaintiff-Appellee,            Court for the Central District
                                                       of Illinois.
       v.
                                                       No. 02-CR-20005
Sean A. Peck,
                     Defendant-Appellant.              Michael P. McCuskey,
                                                       Judge.




                                          ORDER

       The slip opinion issued in the above-entitled case on January 29, 2003, is hereby
amended as follows: On page 6, in the last paragraph, omit the sentence “Based on this evidence,
Root checked Peck’s record and determined that he had a prior drug conviction.”